Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 1 of 26 Pageid#: 2641




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                HARRISONBURG DIVISION

UNITED STATES OF AMERICA, ex. rel.                )
William Sanders, et al.,                          )
                                                  )
               Plaintiffs,                        ) Case No. 5:19-cv-00004
                                                  )
v.                                                ) By: Elizabeth K. Dillon
                                                  )     United States District Judge
USAA FEDERAL SAVINGS BANK, et al.,                )
                                                  )
               Defendants.                        )



                                 MEMORANDUM OPINION

       This is a qui tam action alleging violations of the False Claims Act (FCA). (Second

Amended Complaint (SAC), Dkt. No. 18.) Relators are real estate agents who allege that

defendants USAA Federal Savings Bank and Navy Federal Credit Union violated the FCA

through their participation in programs such as the RealtyPlus program (in the case of Navy

Federal) or the Real Estate Rewards Network (RERN) program (in the case of USAA),

arrangements among realtors and membership groups that are made to help generate realty

business.

       Before the court are motions to dismiss filed by USAA and Navy Federal (Dkt. Nos. 51,

56) that have been briefed and argued. The court will grant the motions to dismiss on a variety

of grounds, including that relators’ claims are based on publicly disclosed allegations and

transactions and, thus, are subject to the public disclosure bar. Dismissal will be with prejudice

and without leave to amend.
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 2 of 26 Pageid#: 2642




        Also before the court are various post-hearing motions: (1) Relators’ motion to stay (Dkt.

No. 66); (2) Relators’ motion for leave to file supplemental brief (Dkt. No. 68); (3) Relators’

motion to recognize settlement between USAA and the United States Government (Dkt. No. 69);

and (4) USAA’s motion for a protective order temporarily staying discovery (Dkt. No. 77).

These motions will be denied for the reasons stated below.

                                       I. BACKGROUND

A. Relators

        Relators are William Sanders, a real estate broker who works for Ockuly Enterprises Inc.,

d/b/a Coldwell Banker Fountain Realty, in Jacksonville, North Carolina; Kathy Donham, a

former real estate broker who worked for Coldwell Banker First Realty LLC, in Havelock, North

Carolina; and Mark Prince, a real estate broker who works for Coastal Home Partners 2, LLC,

d/b/a/ Keller Williams New Bern, in New Bern, North Carolina. Relators Sanders and Donham

were “A-Team Agents” for Cartus, a relocation company whose sister companies are national

real estate brokerages, such as Coldwell Banker, Century 21, ERA, and Sotheby’s. Relator

Prince is a military veteran and has been a member of Navy Federal and USAA for more than

thirty years.

B. Navy Federal

        Navy Federal is a member-owned and not-for-profit credit union serving the military,

veterans, and their families. Navy Federal offers its members services such as savings accounts,

checking accounts, and money market accounts, as well as credit cards, personal loans,

mortgages, and auto loans.

        Navy Federal partners with Cartus, a relocation services company owned by Realogy, to

offer RealtyPlus, a real estate assistance program for its members. The program is publicly
                                                     2
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 3 of 26 Pageid#: 2643




advertised by Navy Federal and Cartus. See Navy Federal, Home Buying Made Easy: A Step-by-

Step Guide 1; Coldwell Banker, Navy Federal RealtyPlus Program (2020). 2 If Navy Federal

members use the RealtyPlus program to find a real estate agent in the Cartus Broker Network,

which includes real estate brokerages owned by Realogy, including Coldwell Banker and

Century 21, they may be eligible to receive a cash rebate. (SAC ¶ 3.)

        Relators claim that, through Navy Federal’s operation of the RealtyPlus program with

Cartus, Navy Federal received referral fees and paid rebates or bonuses to its members in

connection with homes secured by federally guaranteed mortgage programs. (SAC ¶¶ 3, 14, 21,

32.) By receiving referral fees and paying rebates to its members, and by failing to disclose the

same, relators allege that Navy Federal violated the Real Estate Settlement Procedures Act

(RESPA) and federal loan guarantee program eligibility requirements. (SAC ¶¶ 21, 33, 58.) As

a result of these alleged RESPA violations, relators allege that Navy Federal’s certifications to

the Department of Housing and Urban Development (HUD), on Federal Housing Administration

(FHA) loan applications, and to the Department of Veterans Affairs (VA), on VA loan

applications, were false. (SAC ¶¶ 24, 43, 44.) Relators also claim that Navy Federal’s annual

certifications of compliance with the HUD and VA loan guarantee programs were false due to

the supposed RESPA violations. (SAC ¶¶ 25, 113, 116.) As a result of foreclosures on federally

guaranteed loans, “Defendant Lenders” made claims upon the government to recover on the loan

insurance, resulting in violations of the FCA. (SAC ¶¶ 18, 77, 81.)



        1
            See https://www.navyfederal.org/products-services/loans/mortgage/home-help/homebuying-made-easy-
realtor.php.

        2
            See http://www.coldwellbankerackley.com/nfcu.

                                                            3
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 4 of 26 Pageid#: 2644




       As noted above, Cartus and Navy Federal publicly advertise the RealtyPlus program,

which has been in existence for thirty years. See, e.g., Business Wire, Celebrating 30 Years of

Saving Homebuyers Money—Navy Federal RealtyPlus Partnership with Cartus Delivering an

Excellent Experience (Sept. 12, 2019) 3; see also Navy Federal, Home Buying Made Easy: A

Step-by-Step Guide (2020); Coldwell Banker, Navy Federal RealtyPlus Program (2020).

       Going back further, arrangements between realtors and affinity groups, including Navy

Federal specifically, have been publicly disclosed in news reports for many years. For example,

a 1995 article detailed the “simple process” behind the affinity agreements, including the realty

firm’s sharing of a portion of their commission with the consumer (through rebate payments) and

with “the referring organization and the national relocation firm that matched the customer to the

agent.” Caroline E. Mayer, Affinity Realty Deals Abound, The Washington Post (July 1, 1995)

(Ex. A, Dkt. No. 51-2). A 1997 article detailed a similar process, explaining that “referring

organizations receive a share of the transaction” from the real estate agent’s commission, and

that the relocation company also “receives a share.” Caroline E. Mayer, Long & Foster, CostCo

Enter ‘Affinity’ Deal, The Washington Post (Dec. 20, 1997) (Ex. B, Dkt. No. 51-2). The fees

and rebates were described as “deducted from the agent’s commission.” Id. And a 1998 article

detailed the promulgation of state statutes and regulations prohibiting certain affinity program

practice, such as commission rebates, specifically mentioning Navy Federal as an association

that sponsors such a program. Kenneth R. Harney, ‘Affinity’ cash draws fire, The Baltimore Sun

(Mar. 15, 1998) (Ex. C, Dkt. No. 51-2).




       3
        See https://www.businesswire.com/news/home/20190912005847/en/Celebrating-30-Years-Saving-
Homebuyers-Money--.
                                                      4
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 5 of 26 Pageid#: 2645




C. USAA

       USAA is a federally chartered savings association that offers a wide range of financial

products and services, including VA home loans, to United States military servicemen and their

eligible family members. USAA’s subsidiary, USAA Relocations Services, Inc. (RRES), was a

licensed real estate broker. Mindful of the needs of military families, RRES conducted a

program called the Real Estate Rewards Network (RERN) program, formerly known as the

MoversAdvantage program, to offer a convenient referral network for relocating members in

need of a real estate broker. (SAC ¶¶ 13, 71.)

       The RERN program operated through a co-brokerage relationship with Cartus. The

RERN program introduced willing members to a real estate broker with whom Cartus had a co-

brokerage agreement. See Mayer, Affinity Realty Deals Abound; Mayer, Long & Foster, Costco

Enter ‘Affinity’ Deal; Kenneth R. Harney, Affinity Group Rebates Become a Divisive Issue, The

Washington Post (Mar. 14, 1998), Ex. E, Dkt. No. 58-1. If a member bought or sold a home

through the RERN program, that member became eligible to receive a rebate or reward. (SAC ¶

48.) This is because the real estate broker agreed to provide a portion of his or her commission

to Cartus pursuant to their co-brokerage agreement. Cartus then distributed a part of that

commission to RRES pursuant to its co-brokerage relationship with RRES, and the member then

received a predetermined portion of that commission in the form of a rebate or reward. See

CCBN, Inc., Realogy Holdings Corp. 2015 Investor Day—Final, Fair Disclosure Wire (Mar. 18,

2015), Ex. B, Dkt. No. 58-1; Kenneth R. Harney, Realty Rebates Under Scrutiny, The Miami

Herald (Mar. 15, 1998), Ex. F, Dkt. No. 58-1.

       The RERN program ended in 2018–19. (SAC ¶ 96.) It was a USAA-branded affinity

program that USAA offered to members in the market to buy or sell a home. (SAC ¶¶ 98–99.)
                                                    5
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 6 of 26 Pageid#: 2646




Affinity programs have existed for years in several industries, as documented in news articles

and other publications. See, e.g., Harney, Realty Rebates Under Scrutiny; Kenneth Harney, Real

Estate Rebate Programs Under Attack, Omaha World Herald (Feb. 6, 2000), Ex. G, Dkt. No. 58-

1; Kenneth Harney, Rebate Programs Spark a Round of Controversy; Discounts May Appeal to

Customers, but Some States Aren’t Too Keen on the Idea. They Have Banned the Practice,

Orlando Sentinel (Feb. 6, 2000), Ex. H, Dkt. No. 58-1. After investigation, the United States

Justice Department has openly praised commission rebate affinity programs, even challenging

their proscription by several states. See, e.g., DOJ Press Release, South Dakota Real Estate

Commission Permits Real Estate Brokers to Offer Rebates and Inducements (Aug. 17, 2005), Ex.

I, Dkt. No. 58-1; DOJ Press Release, Justice Department Expresses Concerns to Tennessee State

Legislature on Bill That Would Deny Consumer’s Cash Rebates in Real Estate Transactions

(May 14, 2007), Ex. K, Dkt. No. 58-1.

        Relators allege that that the RERN program violated the FCA because the RESPA and

the Truth in Lending Act (TILA) prohibit the sharing of real estate commissions and paying

rebates or rewards. (SAC ¶¶ 21, 33, 46–47, 75, 121.) As a result of these transgressions, relators

claim that USAA’s loan applications to HUD and the VA contained false information. (SAC ¶¶

24–25, 43–44, 113, 116.) Thus, USAA is alleged to have falsely certified to the government that

it fully complied with federal loan program rules, which caused the VA or FHA to issue

unauthorized federally backed mortgage guaranties. (SAC ¶ 164.)

                                            II. ANALYSIS

A. Motion to Dismiss Standard of Review

        To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.
                                                        6
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 7 of 26 Pageid#: 2647




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint must show more than a “sheer

possibility that a defendant has acted unlawfully.” Id. A complaint has “facial plausibility”

where the pleading “allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. The court is obliged to “assume the truth of all facts alleged in

the complaint and the existence of any fact that can be proved, consistent with the complaint’s

allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000).

However, while the court must accept the facts in the light most favorable to the nonmoving

party, it “need not accept as true unwarranted inferences, unreasonable conclusions, or

arguments.” Id.

       Because FCA claims are “fraud based claims,” U.S. ex rel. Grant v. United Airlines, Inc.,

912 F.3d 190, 196 (4th Cir. 2018), an FCA complaint must also comply with the heightened

pleading requirements of Rule 9(b), which requires that “a party must state with particularity the

circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). To satisfy Rule 9(b), a

plaintiff must “at minimum, describe the time, place, and contents of the false representations, as

well as the identity of the person making the misrepresentation and what he obtained thereby.”

U.S. ex rel. Nathan v. Takeda Pharm. N. Am., Inc., 707 F.3d 451, 455–56 (4th Cir. 2013). Put

otherwise, the complaint must identify the who, what, where, when, and how of the alleged

fraud. U.S. ex rel. Ahumada v. NISH, 756 F.3d 268, 280 (4th Cir. 2014). The intent of Rule 9(b)

is to “prevent frivolous suits,” “eliminate fraud actions in which all the facts are learned after

discovery,” and “protect defendants from harm to their goodwill and reputation.” Nathan, 707

F.3d at 456. A failure to plead fraud with particularity under Rule 9(b) “is treated as a failure to

state a claim under Rule 12(b)(6).” Id.



                                                      7
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 8 of 26 Pageid#: 2648




B. False Claims Act

       The False Claims Act (FCA) protects government funds by “imposing civil liability on

persons who knowingly submit false claims for goods and services to the United States.” U.S. ex

rel. Beauchamp v. Academi Training Ctr., 816 F.3d 37, 39 (4th Cir. 2016). To prevent fraud that

might otherwise evade detection and to supplement government enforcement, the FCA permits a

private individual, i.e., a relator, to file a civil lawsuit on behalf of the government against those

who defraud the federal government. Id. To encourage such suits, the statute allows the relator

to collect a portion of the recovery as a reward. 31 U.S.C. § 3730(b).

       In pertinent part, the FCA subjects to civil liability “[a]ny person who knowingly presents

or causes to be presented [to the United States Government], a false or fraudulent claim for

payment or approval,” 31 U.S.C. § 3729(a)(1)(A), or “knowingly makes, uses, or causes to be

made or used, a false record or statement material to a false or fraudulent claim,” §

3729(a)(1)(B). To state a claim under the FCA, relators must allege sufficient facts by which

the court could plausibly infer that (1) defendants made false statements or engaged in a

fraudulent course of conduct; (2) with the requisite knowledge; (3) the statements or conduct was

material; and (4) caused the government to pay out money or to forfeit monies due on a “claim.”

U.S. ex rel. Fadlalla v. DynCorp Int’l LLC, 402 F. Supp. 3d 161, 186 (D. Md. 2019) (citing U.S.

ex rel. Rostholder v. Omnicare, Inc., 745 F.3d 694, 700 (4th Cir. 2014)).

       Given the “essentially punitive” nature of the damages available in FCA cases, the

“Supreme Court has cautioned that the False Claims Act was not designed to punish every type

of fraud committed upon the government.” Harrison v. Westinghouse Savannah River Co., 176

F.3d 776, 783–84 (4th Cir. 1999) (citing United States v. McNinch, 356 U.S. 595, 599 (1958));

Vermont Agency of Nat. Res. v. Stevens, 529 U.S. 765, 784 (2000) (“[T]he current version of the
                                                       8
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 9 of 26 Pageid#: 2649




FCA imposes damages that are essentially punitive in nature”); Texas Indus., Inc. v. Radcliff

Materials, Inc., 451 U.S. 630, 639 (1981) (“The very idea of treble damages reveals an intent to

punish past, and to deter future, unlawful conduct, not to ameliorate the liability of

wrongdoers”). The Act “imposes liability not for defrauding the government generally; it instead

only prohibits a narrow species of fraudulent activity: presenting, or causing to be presented, a

false or fraudulent claim for payment or approval.” U.S. ex rel. Bledsoe v. Cmty. Health Sys.,

Inc., 501 F.3d 493, 504 (6th Cir. 2007). “Therefore, a central question in False Claims Act cases

is whether the defendant ever presented a ‘false or fraudulent claim’ to the government.”

Harrison, 176 F.3d at 785.

C. Public Disclosure Bar

       The purpose of the FCA, as noted above, is to prevent fraud that might otherwise evade

detection by the federal government. But a qui tam suit does not help the government if the

fraud has already been uncovered. See U.S. ex rel. Sheldon v. Forest Labs., LLC, Civil Action

No. ELH-14-2535, 2020 WL 6545854, at *24 (D. Md. Nov. 6, 2020) (citing Graham Cty. Soil &

Water Conversation Dist. v. U.S. ex rel. Wilson, 559 U.S. 280, 294–95 (2010)). Thus, Congress

has sought to “strike a balance between encouraging private persons to root out fraud and stifling

parasitic lawsuits in which a relator, instead of plowing new ground, attempts to free-ride by

merely reiterating previously disclosed fraudulent acts.” Beauchamp, 816 F.3d at 39.

       One such provision is the FCA’s public disclosure bar. As amended in 2010, the public

disclosure provision states:

               The court shall dismiss an action or claim under this section, unless
               opposed by the Government, if substantially the same allegations
               or transactions as alleged in the action or claim were publicly
               disclosed—

                                                     9
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 10 of 26 Pageid#: 2650




                  (i) in a Federal criminal, civil, or administrative hearing in which
                  the Government or its agent is a party;

                  (ii) in a congressional, Government Accountability Office, or other
                  Federal report, hearing, audit, or investigation; or

                  (iii) from the news media,

                  unless the action is brought by the Attorney General or the person
                  bringing the action is an original source of the information.

§ 3730(e)(4)(A) (emphasis added). The “original source” definition was also amended in 2010;

it now includes an individual who either:

                  (i) prior to a public disclosure under subsection (e)(4)(A), has
                  voluntarily disclosed to the Government the information on which
                  allegations or transactions in a claim are based, or (2) who has
                  knowledge that is independent of and materially adds to the
                  publicly disclosed allegations or transactions, and who has
                  voluntarily provided the information to the Government before
                  filing an action under this section.

§ 3730(e)(4)(B). Unlike the pre-2010 public disclosure bar, the current provision is not

jurisdictional. Instead, it operates as an affirmative defense. Beauchamp, 816 F.3d at 40. The

amendment also “changed the required connection between the relator’s claims and the public

disclosure.” Id. Whereas the public disclosure bar previously foreclosed claims only when the

relator’s suit was based on the public disclosure, the current provision “‘no longer requires actual

knowledge of the public disclosure, but instead applies if substantially the same allegations or

transactions were publicly disclosed.’” Id. (quoting U.S. ex rel. May v. Purdue Pharma L.P., 737

F.3d 908, 917 (4th Cir. 2013)). 4 “Once a defendant files a motion to dismiss based on the




         4
           The FCA does not have retroactive force, and, as a result, the 2010 amendments cannot be applied to cases
arising before the effective date of the amendments. Graham Cty., 559 U.S. at 283 n.1. The SAC is difficult to follow,
but it does not appear to be based on any allegations of conduct occurring before March 23, 2010, the date of the
amendments. See Fadlalla, 402 F. Supp. 3d at 181. The parties’ briefs argue the public disclosure bar based on the
                                                              10
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 11 of 26 Pageid#: 2651




public-disclosure bar, the relator bears the burden of proving by a preponderance of the evidence

that the bar does not apply.” Ahumada, 756 F.3d at 274.

         In sum, to determine if the public disclosure bar applies, the court must ask: (1) is there a

qualifying public disclosure? (2) if yes, is the disclosed information the basis of the relator’s

suit? (3) and, if so, is the relator the original source of that information? See Sheldon, 2020 WL

654854, at *15 (citing U.S. ex rel. Wilson v. Graham Cty. Soil & Water Conv. Dist., 528 F.3d

292, 308 (4th Cir. 2008)). If the answers are yes, yes, and no, respectively, then the bar applies,

and the case must be dismissed.

         First, the court has cited several newspaper articles describing the Navy Federal and

USAA affinity rebate programs. See, e.g., Navy Federal Exs. A–C, Dkt. No. 51-2. These are

qualifying public disclosures. See § 3730(e)(4)(A)(iii) (providing that the bar applies to

disclosures “in the news media”).

         Second, information contained in these articles form the basis of relators’ suit. For

example, a Baltimore Sun article from 1998 reports that Navy Federal sponsored an affinity

program, and that some affinity programs entail commission rebates from brokers who have

agreed to discount fees in exchange for referrals. (Ex. C, Dkt. No. 51-2.) The Second Amended

Complaint includes identical allegations. (See SAC ¶ 31 (alleging that Navy Federal operates an

affinity program), ¶ 47 (alleging that affinity programs entail commission rebates from brokers in

exchange for referrals), ¶¶ 3, 14, 21, 32 (alleging that Navy Federal received a portion of the

commission rebates).)




new version of the statute. Therefore, the court does not perceive this to be an issue in this case and finds that the
2010 amendments are fully applicable.

                                                              11
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 12 of 26 Pageid#: 2652




       A chart in USAA’s brief makes the point directly:

 RELATORS’ CLAIM                  PRIOR PUBLIC                     EXHIBIT (see Dkt. No. 57-
                                  DISCLOSURE                       1)
 USAA FSB developed the           “USAA has one of the most                 Ex. D
 RERN/MoversAdvantage             active programs in the
 program as an affinity           country, according to John
 program that offered services    Morse, executive director of
 to Members through RRES          USAA’s MoversAdvantage.”
 and Cartus. (SAC ¶¶ 13, 71.)     [Also involved] is the
                                  relocation company [Cartus]
                                  that links the consumer to the
                                  realty firm.” —Washington
                                  Post, 1997
 USAA FSB had a referral          “Meet Laurance Alvarado. . .              Ex. A
 relationship with Cartus, to     . When the Air Force captain
 help military buyer and seller   was transferred to
 leads. (SAC ¶ 96.)               Washington . . . he and his
                                  wife . . . were so unfamiliar
                                  with the area, Alvarado
                                  decided he needed extra help
                                  and attention. So he sought
                                  out USAA[.] . . . With just
                                  one phone call, Alvarado was
                                  linked to a local realty firm
                                  and an agent. . . . A relocation
                                  consultant called Alvarado
                                  every other week to make
                                  sure he was getting all the
                                  help he needed . . . . But the
                                  best feature came at
                                  settlement: Simply by using
                                  USAA to find an agent,
                                  Alvarado got $800 cash back
                                  when he settled[.]” —
                                  Washington Post, 1995
 The RERN/MoversAdvantage         “USAA works with about 450               Ex. M
 program connected Members        firms and 5,000 agents
 to a real estate broker who is   chosen by [Cartus].” —The
 part of the Cartus program.      Star Tribune, 1997
 (SAC ¶ 48, 71-72.)
 The RERN/MoversAdvantage         “In the USAA program, for                 Ex. E
 program offered participating    instance, the company’s 3
 Members a commission rebate      million member-customers
 or bonus. (SAC ¶ 47.)            are eligible to get a cash
                                                  12
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 13 of 26 Pageid#: 2653




                                “bonus” ranging from $200 to
                                $1,000 when they buy or sell
                                a house.” —Washington Post,
                                1998
 The amount of the rebate is    “Bonus ranges from $350-                       Ex. A
 based on the sale or purchase $1,550 based on sale price of
 price of the home. (SAC ¶¶     home sold/purchased.” —
 47-48.)                        Business Wire, 2010
 The rebate comes from a        “The bonus is actually a                       Ex. E
 portion of the broker’s        commission rebate[.]” —
 commission. (SAC ¶¶ 47-48.) Washington Post, 1998
 The only way to receive the    “The bonus [comes] . . . from                  Ex. E
 rebate was if the Member       participating real estate
 worked with a participating    brokers who’ve agreed to
 broker, who agreed to pay      discount their regular fees in
 part of his commission to      exchange for USAA’s referral
 Cartus. (SAC ¶¶ 47-48.)        of prime, prequalified clients
                                ready to buy or sell.” —
                                Washington Post, 1998
 USAA FSB and Cartus            “For its role, USAA and other                  Ex. D
 retained a portion of the real referring organizations
 estate broker’s commission.    receive a share of the
 (SAC ¶ 62)                     transaction, generally from 5
                                percent to 7 percent of an
                                agent’s commission. Also
                                receiving a share is the
                                relocation company [such as
                                Cartus] that links the
                                consumer to the realty firm.”
                                —Washington Post, 1997
 USAA FSB did not disclose      “USAA would not disclose                       Ex. M
 the portion of the real estate how much it retains from the
 broker’s commission that       real estate rebates, but [a]
 USAA FSB or Cartus             spokesman . . . said it’s
 received. (SAC ¶ 62.)          basically enough to cover
                                administrative costs. The rest
                                is paid to the [USAA]
                                member[.]” —The Star
                                Tribune, 1997


       Relators argue that the allegations in the SAC are not substantially the same as the

information contained in these newspaper articles because the articles do not state a fraudulent

                                                    13
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 14 of 26 Pageid#: 2654




act. Although the Fourth Circuit has “not yet interpreted” the post-2010 language in the public

disclosure bar—which applies where “substantially the same allegations or transactions were

publicly disclosed”—“other circuits look to whether the disclosures provide enough information

so that the government could investigate the case and . . . make a decision whether to prosecute.”

Fadlalla, 402 F. Supp. 3d at 183. As a general matter, a “public disclosure occurs when the

essential elements exposing the particular transaction as fraudulent find their way into the public

domain.” U.S. ex rel. Winkelman v. CVS Caremark Corp., 827 F.3d 201, 208 (1st Cir. 2016).

This type of disclosure can occur either through a “direct allegation of fraud” or through the

revelation of “both a misrepresented state of facts and a true state of facts so that the listener or

reader may infer fraud.” Id. That the disclosure does not use “magic words or specifically label

disclosed conduct as fraudulent” has been dismissed as “quibbling.” Id. at 209 (rejecting

argument that “disclosures showed only a price gouging scheme, not a scheme to defraud”).

       Relators claim to have uncovered the true nature of the “scheme,” purportedly providing

the “exclusive knowledge that the bonus or rebate is tied to the referral of business for each

transaction.” (Dkt. No. 59-1 at 14.) As set forth in the above chart, this information was

reported by the Washington Post in 1998: “The bonus [comes] . . . from participating real estate

brokers who’ve agreed to discount their regular fees in exchange for USAA’s referral of prime,

prequalified clients ready to buy or sell.” (USAA Ex. E, Dkt. No. 57-1.) Substantially the same

allegations have been publicly disclosed, and it matters not that the conduct was not specifically

labeled as fraudulent.

       As the foregoing makes clear, the answer to the first two questions— (1) is there a

qualifying public disclosure? and (2) is the disclosed information the basis of the relator’s

suit?—is yes to both. Thus, the only issue is to determine if the relators are the original sources
                                                      14
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 15 of 26 Pageid#: 2655




of this information. The answer to that question is no. Relators are third-party real estate agents,

not Navy Federal or USAA insiders. Importantly, relators do not plead particularized details

about a scheme to defraud, which would suggest insider knowledge. Plaintiffs argue that relator

Prince, as a Navy Federal member (not employee), has insight into the “inner workings” of Navy

Federal and thus brings “unique, unknown, and unpublicized insider information.” (Dkt. No. 53-

1 at 5–6.) Yet relators do not claim knowledge that is independent of and materially adds to the

publicly disclosed allegations or transactions, nor did relators voluntarily provide the information

to the government before filing this action. See § 3730(e)(4)(B)(2); see also Fadlalla, 402 F.

Supp. 3d at 184–85 (finding that relators are not an original source because they did not

“materially add” to the public disclosures by making a contribution that “adds in a significant

way to the essential factual background: ‘the who, what, when, where and how of the events at

issue’”) (quoting U.S. ex rel. Moore & Co., P.A. v. Majestic Blue Fisheries, LLC, 812 F.3d 294,

307 (3d Cir. 2016)).

       For these reasons, relators’ claims are barred because they are based on allegations that

have been publicly disclosed.

D. Submission of Claim

       As noted above, a “central question” in creating FCA liability is the submission of a false

claim to the government. Harrison, 176 F.3d at 785. It is the “sine qua non” of a False Claims

Act violation. U.S. ex rel. Clausen v. Lab Corp. of Am., 290 F.3d 1301, 1311 (11th Cir. 2002).

Courts in the Fourth Circuit require a relator to plead the who, what, when, where, and how of at

least one claim that is specifically identified as false. See Va. ex rel. Hunter Labs., LLC v. Quest

Diagnostics, Inc., No. 1:13-cv-1129 (GBL/TCB), 2014 WL 1928211, at *7 (E.D. Va. May 13,

2014) (holding that the Fourth Circuit appears to require “identification of at least one
                                                     15
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 16 of 26 Pageid#: 2656




representative claim” to satisfy Rule 9(b)). “When a defendant’s actions, as alleged and as

reasonably inferred from the allegations, could have led, but need not necessarily have led, to the

submission of false claims, a relator must allege with particularity that specific false claims

actually were presented to the government for payment.” Nathan, 707 F.3d at 457 (emphasis in

original).

        Relators allege that defendants “made false demands for payment” after some unspecified

loans “went into default and/or foreclosure, resulting in a claim on the guaranty.” (SAC ¶ 77.)

This is insufficient because Rule 9(b) “does not permit a False Claims Act plaintiff merely to

describe a private scheme in detail but then to allege simply and without any stated reason for his

belief that claims requesting illegal payment must have been submitted, were likely submitted or

should have been submitted to the Government.” Nathan, 707 F.3d at 457. Rather, Rule 9(b)

requires the complaint to provide “some indicia of reliability” to support an allegation that an

actual false claim was in fact presented to the government. Id.; see also U.S. ex rel. Rauch v.

Oaktree Med. Centre, P.C., No. 6:15-cv-01589-DCC, 2020 WL 1065955, at *13 (D.S.C. Mar. 5,

2020) (dismissing FCA claim where complaint did not identify “a single false claim that was

presented to the Government for payment” but instead “alleged—in broad strokes—a series of

schemes that they declare are unlawful”). No such indicia is provided in the complaint.

        Ultimately, relators concede that they failed to plead that either Navy Federal or USAA

submitted a claim for insurance payment on a defaulted, government-backed mortgage. (Dkt.

No. 53-1 at 37; Dkt. No. 59-1 at 26.) Instead, relators point to examples of loans by other

lenders, such as Wells Fargo, that “went into default and/or foreclosure, resulting in a claim on

the guaranty,” which relators argue are “representative of the scheme,” and, thus, relators need



                                                     16
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 17 of 26 Pageid#: 2657




not identify any claims for government payment by the defendants in this action. (SAC ¶ 77;

Dkt. No. 53-1 at 37; Dkt. No. 59-1 at 26.)

       Relators rely on Ninth Circuit precedent which holds that there “is no flaw in a pleading

. . . where collective allegations are used to describe the actions of multiple defendants who are

alleged to have engaged in precisely the same conduct. A good claim against one defendant did

not become inadequate simply because a co-defendant was alleged to have committed the same

wrongful acts.” U.S. ex rel. Silingo v. WellPoint, Inc., 904 F.3d 667, 677 (9th Cir. 2018) (citing

U.S. ex rel. Swoben v. United Healthcare Ins. Co., 848 F.3d 1161, 1184 (9th Cir. 2016)). In

Silingo, the complaint was faulted for using “collective allegations to refer to the defendants

rather than differentiating among them.” Id. Unlike in the Ninth Circuit, collective pleading in

the Fourth Circuit does not satisfy the particularity requirements of Rule 9(b). See U.S. ex rel.

Brooks v. Lockheed Martin Corp., 423 F. Supp. 2d 522, 526 (D. Md. 2006), aff’d in part,

dismissed in part, 237 F. App’x 802 (4th Cir. 2007) (“[W]hen a relator raises allegations of fraud

against multiple defendants, the complaint must apprise each defendant of the specific nature of

his or her participation in the fraud.”). More to the point, unlike the Ninth Circuit, which does

“not require the complaint to identify representative examples of actual false claims,” 904 F.3d at

678, the Fourth Circuit requires “identification of at least one representative claim” to satisfy

Rule 9(b), Hunter Labs., 2014 WL 1928211, at *7. Relators have not identified any claim by

either defendant.

       Relators emphasize the Ninth Circuit’s distinction between “chain” and “wheel”

conspiracies, analogizing this case to the latter. “In the taxonomy of conspiracy theories, a ‘chain

conspiracy’ is one in which ‘each person is responsible for a distinct act within the overall plan,’

while a ‘wheel conspiracy’ involves ‘a single member or group (the ‘hub’) separately agree[ing]
                                                     17
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 18 of 26 Pageid#: 2658




with two or more other members or groups (the ‘spokes’).’” Silingo, 904 F.3d at 678 (quoting

Conspiracy, Black’s Law Dictionary (10th ed. 2014)). If a fraudulent scheme “resembles a chain

conspiracy, then a complaint must separately identify which defendant was responsible for what

distinct part of the plan,” but “if a fraudulent scheme resembles a wheel conspiracy, then any

parallel actions of the ‘spokes’ can be addressed by collective allegations.” Id. The Silingo court

emphasized that a “good claim against one defendant did not become inadequate simply because

a co-defendant was alleged to have committed the same wrongful acts,” 904 F.3d at 677, but in

the absence of a “representative claim” by either defendant, the distinction is not relevant.

       Nor is this a case where, as described in Nathan, “a defendant’s conduct necessarily led

to submission of false claims and so presentment need not be explicitly alleged.” U.S. ex rel.

Branscome v. Blue Ridge Home Health Servs., Inc., Civil Action No. 7:16cv00087, 2018 WL

1309734, at *3 (W.D. Va. Mar. 13, 2018) (discussing Nathan, 707 F.3d at 456–57). The Nathan

court discussed two examples of these types of cases. 707 F.3d at 457 (citing U.S. ex rel. Grubbs

v. Kanneganti, 565 F.3d 180 (5th Cir. 2009) and U.S. ex rel. Duxbury v. Ortho Biotech Prods.,

LP, 579 F.3d 13 (1st Cir. 2009)). In Grubbs, for example, the relator alleged a conspiracy by

doctors to seek reimbursement from governmental health programs for services that were never

performed. Because the complaint included the dates of specific services that were recorded by

the physicians but never provided, it would “stretch the imagination” for the doctors to

continually record services that were not provided, but to “deviate from the regular billing track

at the last moment so that the recorded, but unprovided, services never get billed.” 565 F.3d at

192. Similarly, in Duxbury, in a scheme alleging kickbacks to health care provides, allegations

regarding “the dates and amounts” of false claims filed by providers with Medicare met the Rule

9(b) standard. 579 F.3d at 30. Here, by contrast, the only way a claim would necessarily be
                                                     18
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 19 of 26 Pageid#: 2659




presented is if a government-backed Navy Federal or USAA loan went into default. The

inevitability of presentment cannot be inferred when the complaint does not allege that any such

loans went into default. See, e.g., Nathan, 707 F.3d at 458 (“Relator does not allege in the

amended complaint that the targeted rheumatologists wrote any off-label prescriptions that were

submitted to the government for payment, a critical omission in a case brought under the Act.”);

id. at 459 (“[E]ven if Relator had pleaded adequately that the 98 prescriptions were written at the

60 mg dosage level, the existence of a 60 mg prescription written by a PCP would not itself

constitute a plausible allegation that the prescription was for an off-label use.”); Branscome,

2018 WL 1309734, at *3 (“Branscome presents no allegations that would provide evidence of

firsthand knowledge of the alleged fraudulent scheme; there is no explicit connection between

services and billing because the complaint does not allege that any of the listed patients were

Medicare beneficiaries; and the lack of connection between services and billing undercuts using

Owens’ notes to the lead to the ‘logical conclusion’ of presentment.”).

       Finally, relators cite several HUD-1 Settlement Statements from loans originated by

USAA and Navy Federal, attached as exhibits to their complaint. (See Dkt. No. 1, Exs. 26, 27.)

At best, 5 these are “inchoate violations” because a lender’s “mere application for insurance under

a government loan program is not a ‘claim’” within the meaning of the FCA. United States v.

McNinch, 356 U.S. 595, 598 (1958). Following McNinch, court have uniformly held that an

inchoate violation does not suffice to state a viable FCA claim. As the D.C. Circuit explained:

                 [T]he false application for a guaranteed loan . . . establishes only
                 an ‘inchoate’ violation of the [FCA] that does not ripen into a
                 claim actionable under the statute until a later event of legal



       5
           Many of the loans are conventional loans, not government-secured loans.

                                                           19
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 20 of 26 Pageid#: 2660




                consequence between the lender and the government . . . . [A]n
                actual payment to the lender qualifies as the event that effectuates
                the ‘claim’ for the government has ‘disbursed funds.’

United States v. Van Oosterhout, 96 F.3d 1491, 1494 (D.C. Cir. 1996) (quoting McNinch, 356

U.S. at 599).

       As the Fourth Circuit has emphasized, the “critical question” for FCA claims is “whether

the defendant caused a false claim to be presented to the government, because liability under the

Act attaches only to a claim actually presented to the government for payment, not to the

underlying fraudulent scheme.” Nathan, 707 F.3d at 456. Because relators have failed to allege

with particularity that specific false claims were presented to the government for payment, the

FCA claims will be dismissed.

E. Materiality

       Materiality for purposes of § 3729(a)(1)(A) “looks to the effect on the likely or actual

behavior of the recipient of the misrepresentation.” Univ. Health Servs., Inc. v. U.S. ex rel.

Escobar, 136 S. Ct. 1989, 2002 (2016). The FCA’s materiality standard is “demanding.” Id. at

2003. “A misrepresentation cannot be deemed material merely because the Government

designates compliance with a particular . . . requirement as a condition of payment. Nor is it

sufficient for a finding of materiality that the Government would have the option to decline to

pay if it knew of the defendant’s noncompliance.” Id.

       Relators plead that noncompliance with unspecified RESPA and TILA rules made

defendants’ allegedly false certifications “material as a matter of law.” (SAC ¶¶ 26–28.) This

conclusory allegation is insufficient to meet the “demanding” standard set forth in Escobar. 136

S. Ct. at 2003 (stating that materiality can include evidence that the defendant knows that the

government consistently refuses to pay claims based on statutory, regulatory, or contractual
                                                     20
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 21 of 26 Pageid#: 2661




noncompliance). Moreover, after being served with the complaint, and with “written disclosure

of substantially all material evidence and information” relators possessed, 31 U.S.C. 3730(b)(2),

the government declined to intervene in this matter. (Dkt. No. 19.) Also, relators do not allege

that the government ever stopped paying loan guaranty claims; relators concede in their

allegations that the government views defendants as qualified lenders authorized to issue VA

loans. (SAC ¶¶ 37–38, 211–13 (alleging that the government “may continue to be” damaged).

Pursuant to Escobar, courts have dismissed claims based on the government’s continued

payment of claims or other inaction after obtaining knowledge of alleged misconduct. See, e.g.,

U.S. ex rel. Petratos v. Genentech, Inc., 855 F.3d 481, 487 (3d Cir. 2017); U.S. ex rel. Spay v.

CVS Caremark Corp., 875 F.3d 746, 763–64 (3d Cir. 2017) (affirming judgment because

government knew about the alleged conduct and regularly paid the type of claims at issue).

       Moreover, any inference of materiality is undermined by an alternative remedial scheme

that does not require repayment for administrative violations. See, e.g., U.S. ex rel. Steury v.

Cardinal Health, Inc., 625 F.3d 262, 270 (5th Cir. 2010) (“[T]he Government’s ability to seek a

range of remedies in the event of noncompliance suggests that payment is not conditioned on a

certification of compliance.”); U.S. ex rel. Wilkins v. United Health Grp., Inc., 659 F.3d 295, 310

(3d Cir. 2011) (finding “perfect compliance” with regulations not an absolute condition of

payment where government has established an administrative mechanism for managing and

correcting violations). Here, RESPA violations are omitted from the enumerated situations

where a mortgagee must indemnify an FHA payment for regulatory violations. See 24 C.F.R. §

203.255(g).

       For these reasons, relators fail to meet the pleading requirements for materiality.



                                                     21
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 22 of 26 Pageid#: 2662




F. Reverse False Claim

         Relators bring a claim under the “reverse false claim” subsection of the FCA (also known

as the “retention of proceeds provision”), which imposes liability on anyone who “knowingly

makes, uses, or causes to be made or used, a false record or statement material to an obligation to

pay or transmit money or property to the Government, or knowingly conceals or knowingly and

improperly avoids or decreases an obligation to pay or transmit money or property to the

Government.” § 3729(a)(1)(G). To prove a claim under subsection (a)(1)(G), a plaintiff must

show: (1) proof that the defendant made a false record or statement, (2) at a time that the

defendant had a presently-existing obligation to the government—a duty to pay money or

property. U.S. ex rel. Foreman v. AECOM, 454 F. Supp. 3d 254, 268 (S.D.N.Y. 2020). Direct

and reverse false claims are “mirror images of one another—both result in a loss to the

Government.” U.S. ex rel. Landis v. Tailwind Sports Corp., 160 F. Supp. 3d 253, 255 (D.D.C.

2016).

         First, the obligations alleged by relators are obligations to report, not obligations to pay

the government. (SAC ¶¶ 191, 192 (“Defendant Lenders . . . have a duty to immediately self-

report findings of fraud”).) The government’s “ability to pursue reimbursement for

overpayments or fraudulently induced payments does not constitute an ‘obligation.’” Fadlalla,

402 F. Supp. 3d at 191 (quoting Landis, 160 F. Supp. 3d at 269)). At its essence, a “reverse”

false claim action involves “a false statement made to knowingly avoid having to pay the

government when payment is otherwise due.” Branscome, 2018 WL 1309734, at *5.

         Second, relators’ reverse false claim is based on the same conduct as their claims under

3729(1)(A). See, e.g., U.S. ex rel. Taylor v. Gabelli, 345 F. Supp. 2d 313, 338 (S.D.N.Y. 2004)



                                                       22
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 23 of 26 Pageid#: 2663




(holding that “conduct that gives rise to a traditional presentment or false statement action”

cannot also satisfy “the demands of section 3729(a)(1)(G)”)).

       For these reasons, relators failed to state a reverse false claim under the FCA.

G. Conspiracy

       Finally, relators also allege an unlawful FCA conspiracy. § 3729(a)(1)(C). To state an

FCA conspiracy claim, a plaintiff must allege that the defendant “conspired with one or more

persons to have a fraudulent claim paid by the United States, that one or more conspirators

performed any act to have such a claim paid by the United States, and that the United States

suffered damages as a result of the claim.” United States v. Toyobo Co. Ltd., 811 F. Supp. 2d 37,

50 (D.D.C. 2011). Plaintiff must also plead that the alleged conspirators “had the purpose of

‘getting’ the false record or statement to bring about the Government’s payment of a false or

fraudulent claim.” Allison Engine Co., Inc. v. U.S. ex rel. Sanders, 553 U.S. 662, 672 (2008).

       A conspiracy claim is premised on the underlying FCA claims; thus, it “rises and falls

with the individual claims.” U.S. ex rel. Hedley v. Abhe & Svoboda, Inc., 199 F. Supp. 3d 945,

956 (D. Md. 2016) (citing U.S. ex rel. Godfrey v. KBR, Inc., 360 F. App’x 407, 413 (4th Cir.

2010)). Because relators failed to plead a predicate violation of the FCA, their conspiracy claim

must be dismissed.

H. Leave to Amend

       Relators have requested leave to amend if the court were to grant defendants’ motion to

dismiss. Leave to amend should be freely granted “when justice so requires,” Fed. R. Civ. P.

15(a)(B)(2), but should be denied “when the amendment would be prejudicial to the opposing

party, there has been bad faith on the part of the moving party, or the amendment would be



                                                    23
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 24 of 26 Pageid#: 2664




futile.” McKeown v. Rahim, No. 7:18-CV-00306, 2020 WL 1250499, at *12 (W.D. Va. Mar. 16,

2020) (quoting Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)).

       Here, amendment would be futile because there are several insurmountable obstacles to

pleading an actionable claim, particularly the public disclosure bar. Moreover, amendment

would be prejudicial because the operative complaint, filed on May 6, 2020, is relators’ second

amended complaint. (Dkt. No. 18.) Relators do not deserve a third bite at the apple. The court

will therefore dismiss this action with prejudice.

I. Motion for Leave to File Supplementary Brief

       More than five months after briefing was completed and the court held oral argument on

the motions to dismiss, relators have filed a motion for leave to file a supplementary brief. (Dkt.

No. 68.) Relators explain that they recently discovered that USAA was fined $85 million in an

Office of the Comptroller of the Currency Consent Order filed in October 2020. The

supplemental brief explicates facts which, according to relators, support their position that

USAA was fined and/or ordered to pay restitution to members of the USAA Real Estate Rewards

Network for underlying claims presented in the relators’ Second Amended Complaint. If the

foregoing is true, according to relators, they could satisfy the materiality requirement set forth in

Escobar, discussed above.

       As an initial matter, litigants cannot amend their pleadings through briefing, and relators

have not filed a motion for leave to amend. “It is well-established that parties cannot amend

their complaints through briefing.” So. Walk at Broadlands Homeowner’s Ass’n, Inc. v.

OpenBand at Broadlands, LLC, 713 F.3d 175, 184 (4th Cir. 2013). Moreover, even if, as

relators suggest, this new information would enable them to satisfy the materiality requirement,

the Second Amended Complaint is subject to dismissal for several other reasons, including the
                                                     24
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 25 of 26 Pageid#: 2665




public disclosure bar. Accordingly, the court will deny the motion for leave to file a

supplemental brief.

J. Motion to Recognize Settlement

        In this motion, relators ask the court to recognize a settlement between USAA and the

federal government, and to award an appropriate share in the recovery. (Dkt. No. 69.) Here,

relators again refer to USAA’s fine pursuant to an OCC Consent Order in October 2020.

Relators state that if any of the underlying claims found in the case before this court match any

of the claims found in the settlement agreement of the OCC Consent Order, it constitutes an

alternate remedy to a civil qui tam action, entitling relators to intervene in the civil action to

protect their rights and recover a share of the proceeds.

        Given the court’s analysis of relators’ claims and its determination that the claims should

be dismissed with prejudice, the court will deny relators’ motion. See, e.g., United States ex rel.

Bledsoe v. Community Health Sys., Inc., 501 F.3d 493, 522 (6th Cir. 2007) (“Absent a valid

complaint which affords a relator the possibility of ultimately recovering damages, there is no

compelling reason for allowing a relator to recover for information provided to the

government.”) (discussing a motion to recognize a settlement); United States ex rel. Hefner v.

Hackensack Univ. Med. Ctr., 495 F.3d 103, 111 (3d Cir. 2007) (“[A] valid qui tam action is a

prerequisite to a relator’s right to recover.”). 6




        6
           Relators withdrew their motion to stay (Dkt. No. 67), so that motion will be denied as moot. USAA’s
motion to stay (Dkt. No. 77) will also be denied as moot.
                                                         25
Case 5:19-cv-00004-EKD Document 85 Filed 08/10/21 Page 26 of 26 Pageid#: 2666




                                       III. CONCLUSION

       For the reasons stated herein, the court will grant defendants’ motions to dismiss and

dismiss this action with prejudice. The court will also deny relators’ motions for leave to file a

supplementary brief, its motion to recognize settlement, and deny USAA’s motion to stay.

Relator’s motion to stay was withdrawn. The court will enter an appropriate order.

       Entered: August 10, 2021.



                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge




                                                    26
